      Case 1:18-cr-00105-LG-RHW Document 39 Filed 04/23/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                             CAUSE NO. 1:18CR105-LG-RHW-1

JOSEPH LAND

        ORDER DENYING MOTION REQUESTING JUDICIAL
  RECOMMENDATION CONCERNING LENGTH OF RESIDENTIAL RE-
ENTRY CENTER PLACEMENT PURSUANT TO SECOND CHANCE ACT OF
                          2007

      BEFORE THE COURT is the pro se [38] Motion Requesting Judicial

Recommendation Concerning Length of Residential Re-Entry Center Placement

Pursuant to Second Chance Act of 2007 filed by Defendant Joseph Land. The

Motion asks the Court for an order recommending that Bureau of Prisons (“BOP”)

place Land in the Residential Re-Entry Program (“RRP”) for the final 12 months of

his sentence. For the reasons that follow, his Motion will be denied.

      Joseph Land pleaded guilty to one count of possession with intent to

distribute five grams or more of actual methamphetamine and was sentenced to a

term of imprisonment of 84 months, with 4 years of supervised release and a $5000

fine. His current scheduled release date is December 31, 2024. Land says that he is

classified in the lowest custody category. He says that in his period of incarceration

thus far, he has conducted himself as model inmate, obtained his G.E.D., taken

additional life-skill courses, attended seminars and meetings related to substance
         Case 1:18-cr-00105-LG-RHW Document 39 Filed 04/23/20 Page 2 of 4




abuse, and otherwise taken every opportunity to prepare himself for success upon

re-entry to society.

         Land asks the Court to issue a recommendation, pursuant to 18 U.S.C. §

3621(b)(4), that the BOP place him into 12 months of pre-release custody in the

RRP. He maintains that he meets all of the criteria for the program and asserts

that less time (presumably 6 months) will not be sufficient for him to reestablish

himself prior to fully joining the community. He does not want to be a recidivist

and believes additional time in the RRP will be helpful in this regard.

         The authority to determine a prisoner's place of confinement lies with the

Bureau of Prisons. See 18 U.S.C. § 3621(b); Tapia v. United States, 141 S. Ct. 2382,

2390 (2011). “Two statutory provisions govern the BOP’s authority to place inmates

in its custody in RRCs[1]: 18 U.S.C. §§ 3621(b) and 3624(c).” Sacora v. Thomas, 628

F.3d 1059, 1062 (9th Cir. 2010). Section 3621(b) “governs the BOP’s authority in

cases where a prisoner who has more than a year left to serve his or her prison

sentence requests a transfer to a [RRC].” Id. Section 3624(c)(1), as amended by the

Second Chance Act of 2007, provides that the BOP

               shall, to the extent practicable, ensure that a prisoner
               serving a term of imprisonment spends a portion of the
               final months of that term (not to exceed 12 months),
               under conditions that will afford that prisoner a
               reasonable opportunity to adjust to and prepare for the
               reentry of that prisoner into the community. Such
               conditions may include a community correctional facility.




11   A “RRC” is a Residential Re-Entry Center.
                                           -2-
      Case 1:18-cr-00105-LG-RHW Document 39 Filed 04/23/20 Page 3 of 4




18 U.S.C. § 3624(c)(1). A sentencing court may recommend that a prisoner serve a

term of imprisonment in the RRP. 18 U.S.C. § 3621(b). Although a judicial

recommendation is one factor that the BOP considers in determining a prisoner’s

placement, a recommendation has “no binding effect” on the BOP to determine or

change a prisoner’s placement. 18 U.S.C. § 3621(b).

      The Court has no reason to doubt the representations made by Land or the

sincerity of his desire to succeed upon reentry into the community. Land, however,

has completed less than half of his term of imprisonment. The Court hopes that

Land’s positive and productive use of his time will continue for the remainder of his

sentence, but it is far too early to predict what his status will be in 3 or 4 years.

Moreover, there is no basis upon which the Court can distinguish between Land and

other inmates who may be eligible for assignment to the RRP. In the opinion of the

Court, the BOP “is in the best position to evaluate the defendant’s ability to

successfully adjust and re-enter the community, given that Bureau employees have

worked directly with defendant and are privy to complete records regarding

defendant’s progress.” United States v. Washington, No. CR.A. 00-256, 2004 WL

764184, at *1 (E.D. La. Apr. 6, 2004). Accordingly, Land’s Motion will be denied.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [38] Motion

Requesting Judicial Recommendation Concerning Length of Residential Re-Entry

Center Placement Pursuant to Second Chance Act of 2007 filed by Defendant

Joseph Land is DENIED.




                                           -3-
Case 1:18-cr-00105-LG-RHW Document 39 Filed 04/23/20 Page 4 of 4




SO ORDERED AND ADJUDGED this the 23rd. day of April, 2020.

                                    s/   Louis Guirola, Jr.
                                    LOUIS GUIROLA, JR.
                                    UNITED STATES DISTRICT JUDGE




                              -4-
